DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9260764 and any patent granted on application no. 15/539,629 and 16/957,930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claims 1-2 it is suggested to remove the parentheses around the limitations of “(not including 0 wt %)” to clarify that the limitations are explicitly required. For examination purposes, the limitations are interpreted as being required by the claims. 
In claims 1 and 3 it is suggested to remove the parentheses around the limitations of “(in wt %)” to clarify that the limitations are explicitly required. For examination purposes, the limitations are interpreted as being required by the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oda, et al. (US 2014/0345751, hereinafter referred to as "Oda").
Regarding claim 1, Oda teaches a non-oriented electrical steel sheet [0007] comprising [0024-0032, and 0035]:
Element
Instant claim  
Oda ranges
Relationship
Si
2.5-3.3%
1-5%
Encompassing
Al
0.05-1%
0.1-3%
Overlapping

0.05-1%
0.1-5%
Overlapping
S
>0 and ≤0.01% 
0.0005-0.005
Falls within
N
>0 and ≤0.005% 
0.001-0.005%
Falls within
C
>0 and ≤0.005% 
0.0005-0.005%
Falls within
Ti
>0 and ≤0.005% 
0.0005-0.0030%
Falls within
Nb
>0 and ≤0.005% 
0.0001-0.0050%
Falls within
P
0.001-0.1%
0.01-0.1%
Falls within
Sn
0.001-0.1%
Sn+Sb = 0.001-0.1%
Overlapping
Sb
0.001-0.1%
Sn+Sb = 0.001-0.1%
Overlapping
B
>0 and ≤0.001%
-
-
Fe and impurities
Remainder
Balance
-


Regarding the ranges of Si, Al, and Mn in Oda overlapping with or encompassing the claimed ranges, overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Furthermore, Si in the range of 1-5% is effective for increasing the specific resistance of a steel sheet without decreasing the magnetic flux density and causing an associated decrease in saturation magnetic flux density [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the Si contents in the non-directional steel sheet of Oda to be in amounts shared between the disclosed and claimed ranges, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The skilled artisan would have been motivated to select these shared ranges in order to obtain the desired balance between increasing the specific resistance of the steel sheet and maintaining an acceptable magnetic flux density and saturated magnetic flux density [0025-0027]. See MPEP 2144.05(II)(B).
Similarly to Si, the Al and Mn contents in Oda are effective for increasing the specific resistance of a steel sheet without decreasing the magnetic flux density [0026-0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the Al and Mn contents in the non-directional steel sheet of Oda to be 
The Sn and Sb contents of 0.001-0.1% in total overlap with the claimed Sn and Sb contents, establishing a prima facie case of obviousness. See MPEP 2144.05(I). Furthermore, Sn and Sb in amounts of 0.001-0.1% in total are effective for preventing nitridation during finish annealing and reducing iron loss [0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the Sn and Sb contents in the non-directional steel sheet of Oda to be in amounts shared between the disclosed and claimed ranges. The skilled artisan would have been motivated to select these shared ranges in order to prevent nitridation during finish annealing and reduce iron loss [0035].
Oda is silent as to a B content in the steel sheet as claimed; however, B is expected to be either absent (0%) or present within a low impurity content (greater than 0%) in the balance of incidental impurities [0007] similarly to how B is noted as an unavoidable impurity in the instant specification (Page 10, lines 20-21). A B content of 0% would be close to the claimed B range of greater than 0%, as the contents are so close, one skilled in the art would have expected the same properties to result. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Alternatively, a B content present within a low impurity content would overlap with the claimed range. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding Formulas 1 and 2:

1.7≤[Si]/([Al]+[Mn]/2)≤2.9
[Formula 2]
50≤13.25+11.3*([Si]+[Al]+[Mn]/2)≤60
As the compositions of Si, Al, and Mn in Oda are desirably controlled to achieve the same balance of specific resistance and magnetic flux density, it would have been obvious to one of ordinary skill the art to control the compositions in relation to one another in order to achieve the desired properties. Furthermore, the ranges relevant to the formulas are all encompassed by or substantially overlapping with the disclosed ranges of Oda such that most of the claimed compositions that satisfy the formulas are compositions shared with the disclosed ranges. Additionally, the disclosed ranges are close in size in that they are not seen to be substantially narrower or broader than the claimed ranges. In considering these similarities, compositions within the disclosed ranges of Oda that also satisfy the formulas would have been obvious to one of ordinary skill in the art.
Sample 45 in Tables 1-2 and 2-2 of Oda, although not meeting all of the compositional requirements of the instant claim, is of relevance to Formulas 1-2 with regards to the Si, Al, and Mn contents: 
[Formula 1]
[2.80]/([0.50]+[1.00]/2) = 2.8
[Formula 2]
13.25+11.3*([2.80]+[0.50]+[1.00]/2) = 56.19
As sample 45 is a working example of the invention having good values of magnetic flux density and exhibiting lower iron loss in a high magnetic field [0045] contents of Si, Al, and Mn 
Regarding Formula 3: 
[Formula 3]
0.025≤[P]+[Sn]+[Sb]≤0.15
The ranges of Sn and Sb in Oda are desirably controlled together in a total of 0.001-0.1%   in order to prevent nitridation during finish annealing and reduce iron loss [0035]. Furthermore, P is disclosed as an impurity content such that it is preferably controlled between 0.01-0.1% in order to prevent hardening of the steel sheet [0029]. Therefore one skilled in the art would have been motivated to control the elements relevant to the formula within the disclosed ranges to amounts that also satisfy the formula. Furthermore, the disclosed ranges in Oda relevant to the formula have substantial overlap with the claimed ranges as well as being similar in size such that most of the claimed compositions that also satisfy the formula are compositions shared with the disclosed ranges. In considering these similarities, compositions within the disclosed ranges that also satisfy the formulas would have been obvious to one of ordinary skill in the art.
Sample 10 in Tables 1-1 and 2-1 of Oda, although not meeting all of the compositional requirements of the instant claim, is of relevance to Formula 3 with regards to the P, Sn, and Sb contents:
[Formula 3]
[0.011]+[0.0100]+[0.0050] = 0.026
As sample 10 is a working example of the invention having good values of magnetic flux density and exhibiting lower iron loss in a high magnetic field [0045] contents of P, Sn, and Sb 
Regarding claim 2, Oda teaches the non-oriented steel sheet of claim 1, further comprising [0033, 0034, 0038, 0041]:
Element
Instant claims  
Oda ranges
Relationship
Mg
>0 and ≤0.005%
0.0005-0.005%
Falls within
Zr
>0 and ≤0.005%
0.0005-0.0020%
Falls within
V
>0 and ≤0.005%
0.0005-0.0050%
Falls within
Cu
>0 and ≤0.025
0.05-2%
Close

 
Regarding the Cu content in Oda being close to the Cu content as claimed, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In considering that Oda’s steel sheet is intended to have excellent iron loss properties in a high magnetic field [0001] similar to applicant’s intention of a steel sheet with excellent magnetic properties in the instant specification (Page 3, lines 12-13), the Cu content in Oda being included for improving magnetic properties [0041], and as the ranges are so close, one skill in the art would have expected them to have the substantially similar properties. See MPEP 2144.05(I).  
Regarding claim 3, Oda teaches the non-oriented steel sheet of claim 1, and is seen to meet the limitation of a density value of 7.57 to 7.67 being calculated by Formula 4 below. 
[Formula 4]
7.57≤7.865+ (-0.0611*[Si]-0.102*[Al]+0.00589*[Mn])≤7.67
As the compositions of Si, Al, and Mn relevant to the formula are desirably controlled to achieve the same balance of specific resistance and magnetic flux density, it would have been obvious to one of ordinary skill the art to control the compositions in relation to one another in 
Additionally, sample 45 in Tables 1-2 and 2-2, although not meeting all of the compositional requirements of the instant claim, is of relevance to Formulas 4 with regards to the Si, Al, and Mn contents:
[Formula 4]
7.865+ (-0.0611*[2.80]-0.102*[0.50]+0.00589*[1.00])≤7.648
As sample 45 is a working example of the invention having good values of magnetic flux density and exhibiting lower iron loss in a high magnetic field [0045] contents of Si, Al, and Mn disclosed in the ranges of Oda that also satisfy the claimed Formula 4 would have been obvious and desirable to one of ordinary skill in the art.
	In addition to satisfying the compositional requirement of Formula 4, a steel sheet having an actual density in the range of 7.57 to 7.67 g/cm3 would be expected given the disclosure of Oda. In addition to the shared composition, Oda also discloses a thickness of the steel sheet to be 0.35 mm [0016] and also examples in the range of 0.30-0.35 ([0043] and Table 2-2 samples 49-50) similar to the thickness desired in the instant specification of 0.10 to 0.35 mm (Page 4, line 20). Additionally, the processing steps in Oda of slab heating at 1140ºC, hot rolling at a finish temperature of 800ºC to a thickness of 2.0 mm, hot rolled sheet annealing at 1000ºC, cold rolling 3, absent an objective showing the contrary. See MPEP 2112.01(I). 
Regarding claim 4, Oda teaches the non-oriented steel sheet of claim 1, and the steel sheet of Oda is expected to meet a tensile test elongation of 24% or higher. In addition to the shared composition, Oda also discloses a thickness of the steel sheet to be 0.35 mm [0016] and also examples in the range of 0.30-0.35 ([0043] and Table 2-2 samples 49-50) similar to the thickness desired in the instant specification of 0.10 to 0.35 mm (Page 4, line 20). Additionally, the processing steps in Oda of slab heating at 1140ºC, hot rolling at a finish temperature of 800ºC to a thickness of 2.0 mm, hot rolled sheet annealing at 1000ºC, cold rolling to a finished thickness of 0.30 to 0.35 mm, and finish annealing at 1000ºC [0016, 0043] meet the processing steps desired in the instant specification of slab heating at 1100-1200ºC, hot rolling at a finish temperature of 800-1000ºC to a thickness of 2-2.3 mm, annealing the hot rolled steel sheet at a temperature of 850-1150ºC, cold rolling to a final thickness of 0.10 to 0.35, and final recrystallization annealing at a temperature of 850-1150ºC (Page 13, lines 11-21 and Page 14, lines 1-15). In considering the shared composition, sheet thickness, and processing steps, it is expected that the steel sheet as taught by Oda would have a tensile test elongation of 24% or higher, absent an objective showing the contrary. See MPEP 2112.01(I). 
claim 5, Oda teaches the non-oriented steel sheet of claim 1, wherein a thickness is 0.30-0.35 mm ([0016, 0043] and Table 2-2 samples 49-50), falling within the claimed range of 0.10-0.35 mm. 

Response to Arguments
Applicant's arguments filed 10/22/2020 with regards to the rejections under 35 U.S.C 103 over Oda (US 2014/0345751) have been fully considered but they are not persuasive. 
Applicant argues that Oda does not disclose a non-directional electrical steel sheet including 0.001 wt% or less (not including 0 wt%) of B and further, that Oda does not teach or suggest a non-directional electrical steel sheet that satisfies all of Formula 1,2, and 3 of claim 1. Applicant cites to examples in Tables 4 and 5 of the instant specification (applicant’s mention of Tables 4 and 5 of Oda is presumed to be a typographical error given that applicant subsequently reproduced tables from the instant specification in the remarks) for support. Particularly, applicant points to comparative examples B4 and C4 as showing that when B is added in excess, magnetic properties are deteriorated. Additionally, applicant points to poor magnetic properties in comparative examples B7 and C7 which satisfy Formulas 1 and 2 but not Formula 3. The examiner does not concur. As applied in the 103 rejection of claim 1 above, the disclosure of Oda renders obvious the claimed B content as well as the claimed Formulas 1-3. Furthermore, it is noted to applicant that the assertions regarding poor magnetic properties in comparative examples are not seen to distinguish over the prior art as magnetic properties are not claimed features in the instant claim 1. Applicant’s comparative examples B4 and C4 with B contents of 0.0018% and 0.0021% only show the effect on magnetic properties for a B content in excess of the claim range, such that results are still unknown for a B content below the claimed range. To . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736